DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/19/2022 has been received and considered. Claims 1-20 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered.
 
Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Amended claims recite "defined characteristics". Since "defined characteristics" are not expressly defined or elaborated in the Application description, Examiner found by proximity the following instances of "defined characteristics" (emphasis added): "ABSTRACT... A core specification that defines characteristics of a portion of a file system and parameters may be provided" and "a core specification that defines one or more characteristics of a portion of a file system… may be provided. The one or more characteristics may include one or more storage device characteristics… the one or more storage device characteristics may include one or 
Amended claims also recite "core components". The specification reads: "a file system core specification may include information that specifies the core components of a file system… core components may include file system management servers, make and model of particular storage devices, type or number of network interfaces, or the like" (see page 36, lines 6-9). Accordingly, the claims were interpreted according to any use of the term in the art, since only examples of "core components" are given in the specification. In the absence of an elaboration of any special meanings for such limitation in the claims and Application description, there are no distinguishing features claimed.

Information Disclosure Statement

MPEP 609 reads (emphasis added):
“Once the minimum requirements of 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.33(b) are met, the examiner has an obligation to consider the information. There is no requirement that the information must be prior art references in order to be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akram Bitar, (Bitar hereinafter), U.S. Patent 8027827 (see PTO-892 Notice of Reference Cited dated 11/12/2020), taken in view of Robert J. Hall, (Hall hereinafter), U.S. Pre–Grant publication .
As to claim 1, Bitar discloses a method for managing (see "controller… manage data storage" in col. 4, lines 21-39) file systems (see '"volume" or "logical drive" include… a storage area associated with a single file system; a logical disk; a logical disk residing on a single partition of a single hard disk; a logical disk residing on multiple partitions of a single hard disk' in col. 4, lines 40-44) over a network using one or more processors that execute instructions to perform actions (see '"host" or "host computer" includes… a computer or a server… a local or remote computer or server; a network-connected computer or server… hardware components and/or software components… a network-connected computer appliance or appliance hardware; a client computer' in col. 5, lines 23-33), comprising: generating a plurality of (see file system model as "simulated volume", "defined characteristics" as "simulated volume file... or the like", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.... simulated volume file... or the like" in col. 7, lines 40-44; "defined characteristics" as "properties of a real volume being simulated", "latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined... by the simulated volume configurator 122, for example, based on properties of a real volume being simulated by the simulated volume" in col. 8, lines 60-66 – see Claim Interpretation above) and information for one or more core components physically associated with providing storage for a file system and one or more parameters of one or more portions of the file system (see file system model as "simulated volume", "core components" as "simulated volume size" – see Claim Interpretation above, "parameters of a portion of a file system" as "simulated volume cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g. simulated volume size... simulated volume cluster size" in col. 7, lines 40-44), wherein each (see "simulation module is to automatically retrieve… from a characteristics database able to store characteristics associated with a real volume" in col. 2, lines 3-8), and wherein one or more simulation results are provided (see "simulate… track access operations for customer tracks (e.g., read and write operations)… to the simulated volume… return a completion status" in col. 5, lines 38-47) for each of the (see file system model as "simulated volume", "define or create a simulated volume" in col. 7, lines 40-44); generating a plurality of deployment models for the plurality of (see file system model as "simulated volume" and "deployment models" as simulated volumes to test scripts to be deployed, 'simulated volumes may be created in order to simulate evaluate the effects of adding real volumes… for testing purposes; for example… define and utilize… simulated volumes… to test… scripts… intended to be deployed in a "production" site, without actually adding real volumes and without affecting the system performance or creating performance risks' in col. 9, lines 40-53), wherein each deployment model is associated with one or more file system performance characteristics (see "creating a simulated volume… include… setting… properties of the simulated volume (e.g… file system" in col. 10, lines 15-19); and employing one or more file system performance requirements (see "simulated volume configurator… to define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g… simulated volume file system; simulated volume cluster size; or the like" in col. 7, lines 40-44) to select one or more of the plurality of deployment models to provision one or more file systems having the one or more file system performance characteristics associated with its corresponding deployment model, based on the one or more file system performance (see "provision" as deploy, "simulated volumes may be created in order to simulate evaluate the effects of adding real volumes on the performance of system… once the tested script(s) are… executed… with the simulated volume(s), the scripts may be deployed… with real volumes" in col. 9, lines 40-53)… and also based on (see "creating a simulated volume… may include, for example, setting… properties of the simulated volume (e.g., size" in col. 10, lines 16-19) one or more of storage device characteristics comprising one or more of annualized failure rate (AFR), mean time before failure (MTBF), cache information, capacity (see "capacity" as "volume size", "providing the parameters of the simulated volume to be created (e.g., simulated volume size" in col. 7, lines 41-44), data transfer speed, and power requirements.
While Bitar discloses file system model as "simulated volume", Bitar fails to disclose file system models and each corresponding file system having the particular value for the one or more parameters.
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and Hadoop Filesystem (HDFS)) and erasure coded designs (e.g., RAID-6 and the Quantcast Filesystem (QFS)") and each corresponding file system having the particular value for the one or more parameters (see "[0029]… indication of (p,s) for a storage system refers to its strength… byte capacity Cb of a storage system containing d total drives and strength (p,s) is given by Cb =dBp/(p+s), where B is the size of a single drive in bytes… file capacity can be defined as Cf=Cb/sf, where sf is the fixed file size… [0031]… HDFS's triple replication has strength (1,2)… RAID 1's mirroring has strength (1,1)… QFS's… strength is (6,3) … RAID 6 can have (p,2) for different values of p").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Hall with Bitar, because Hall discloses 
While Bitar and Hall disclose file system performance characteristics, Bitar and Hall fail to disclose including one or more of Mean Time to Data Loss (MTDL), protection level, recovery impact, or number of nodes.
Carpenter discloses including one or more of MTDL, protection level (see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49), recovery impact, or number of nodes.
Bitar, Hall, and Carpenter are analogous art because they are related to file systems.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Carpenter with Bitar and Hall, because Carpenter points out to be "directed to managing data in a file system… a file system engine may be instantiated to provide a file system that includes… blocks on a file storage tier such that a portion of the… blocks may be associated with a cache storage tier" (see col. 3, lines 62-67), and as a result, Carpenter discloses that "a cache engine may… manage cache storage using heat extents, heat extent groups, or the like, that improve performance or cost by 
As to claim 2, Bitar discloses wherein the one or more parameters include one or more of node counts for a plurality of cluster sizes (see "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44), 
As to claim 3, Bitar discloses wherein generating the plurality of (see file system model as "simulated volume", "storage device characteristics" as "volume size", and parameter as "cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g., simulated volume size; simulated volume file system; simulated volume cluster size" in col. 7, lines 40-44).
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and… HDFS)) and erasure coded designs (e.g., RAID-6 and… QFS").
As to claim 4, Bitar discloses wherein providing the one or more simulation results, further comprises: simulating performance (see "performance calculator 166 measures and/or tracks… performance parameters of system… I/O response time, I/O operations rate, I/O throughput, state changes time, or other parameters" in col. 9, lines 12-15) of one or more clusters of storage devices having one or more node count sizes (see file system model as "simulated volume", "node count size" as "cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.…. simulated volume cluster size" in col. 7, lines 40-44).
While Bitar and Hall disclose simulating performance of one or more clusters of storage devices having one or more node count sizes, Bitar and Hall fail to disclose protection levels.
Carpenter discloses one or more protection levels (see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49).
As to claim 5, Bitar discloses monitoring one or more metrics for the one or more provisioned file systems; and in response to one or more metrics diverging from the one or more selected deployment models, generating one or more notifications to a user (see "notifications" as "reports", "performance calculator 166 measures and/or tracks… performance parameters of system… I/O response time, I/O operations rate, I/O throughput, state changes time, or other parameters… performance calculator 166 may generate… reports" in col. 9, lines 12-25).
As to claim 6, Hall discloses wherein generating the plurality of file system models, further comprises: generating  (see "probabilistic" as "Monte Carlo", "[0101]… Monte Carlo simulation of modeled software components interacting with modeled hardware components"; "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and… HDFS)) and erasure coded designs (e.g., RAID-6 and… QFS").
As to claim 7, Hall discloses wherein generating the plurality of deployment models, further comprises: determining one or more coefficients that correspond to a top ranked curve (see "[0145] FIG. 8 graphs MTBLE of PSS(1,2) versus both number of drives and number of datacenters. When increasing the number of drives for a fixed number of datacenters, the inverse-linear decay expected of PSS can be seen. However, as the number of datacenters increases, a modest growth is seen at first, followed by an enormous growth… At three datacenters, each partition is fully distributed, so the ODF MTBLE is achieved"); generated by one or more functions of the one or more simulation results, wherein the one or more coefficients are included in the plurality of deployment models (see "[0144]… modeling… used to generate PSS and SSS instances at numbers of drives from 72 to 1080 in steps of 72 crossed with models having from 1 up to 6 datacenters"; "[0040]... A partitioned storage system (PSS) with strength (PSS(p,s)), refers to a modeled system that uses partitioned placement and has a strength of (p,s). A spread storage system (SSS) with a strength (SSS (p,s)), refers to a modeled system using completely random spread placement and having a strength of (p,s). For SSS, each file's chunks are placed on randomly selected drives. For PSS, the chunks are placed within a single partition so that the partitions are all equally full. For both, distinct chunks are placed on distinct drives"); and wherein the one or more coefficients and the one or more functions are employed to provide one or more portions of the information used to provision the one or more file systems (see "provision" as "placement"/"placed", "[0144]… modeling… used to generate PSS and SSS instances at numbers of drives from 72 to 1080 in steps of 72 crossed with models having from 1 up to 6 datacenters"; "[0040]... PSS) with strength (PSS(p,s)), refers to a modeled system that uses partitioned placement and has a strength of (p,s)… SSS) with a strength (SSS (p,s)), refers to a modeled system using completely random spread placement and having a strength of (p,s). For SSS, each file's chunks are placed on randomly selected drives. For PSS, the chunks are placed within a single partition so that the partitions are all equally full. For both, distinct chunks are placed on distinct drives").
As to claim 8, Bitar discloses a network computer "device, system" (see col. 1, lines 7-9) for managing (see "controller… manage data storage" in col. 4, lines 21-39) file systems (see '"volume" or "logical drive" include… a storage area associated with a single file system; a logical disk; a logical disk residing on a single partition of a single hard disk; a logical disk residing on multiple partitions of a single hard disk' in col. 4, lines 40-44) over a network, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions(see '"host" or "host computer" includes… a computer or a server… a local or remote computer or server; a network-connected computer or server… hardware components and/or software components… a network-connected computer appliance or appliance hardware; a client computer' in col. 5, lines 23-33), including: generating a plurality of (see file system model as "simulated volume", "defined characteristics" as "simulated volume file... or the like", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.... simulated volume file... or the like" in col. 7, lines 40-44; "defined characteristics" as "properties of a real volume being simulated", "latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined... by the simulated volume configurator 122, for example, based on properties of a real volume being simulated by the simulated volume" in col. 8, lines 60-66 – see Claim Interpretation above) and information for one or more core components physically associated with providing storage for a file system and one or more parameters of one or more portions of the file system (see file system model as "simulated volume", "core components" as "simulated volume size" – see Claim Interpretation above, "parameters of a portion of a file system" as "simulated volume cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g. simulated volume size... simulated volume cluster size" in col. 7, lines 40-44), wherein each (see "simulation module is to automatically retrieve… from a characteristics database able to store characteristics associated with a real volume" in col. 2, lines 3-8), and wherein one or more simulation results are provided (see "simulate… track access operations for customer tracks (e.g., read and write operations)… to the simulated volume… return a completion status" in col. 5, lines 38-47) for each of the (see file system model as "simulated volume", "define or create a simulated volume" in col. 7, lines 40-44); generating a plurality of deployment models for the plurality of (see file system model as "simulated volume" and "deployment models" as simulated volumes to test scripts to be deployed, 'simulated volumes may be created in order to simulate evaluate the effects of adding real volumes… for testing purposes; for example… define and utilize… simulated volumes… to test… scripts… intended to be deployed in a "production" site, without actually adding real volumes and without affecting the system performance or creating performance risks' in col. 9, lines 40-53)… wherein each deployment model is associated with one or more file system performance characteristics (see "creating a simulated volume… include… setting… properties of the simulated volume (e.g… file system" in col. 10, lines 15-19); and employing one or more file system performance requirements (see "simulated volume configurator… to define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g… simulated volume file system; simulated volume cluster size; or the like" in col. 7, lines 40-44) to select one or more of the plurality of deployment models to provision one or more file systems having the one or more file system performance characteristics associated with its corresponding deployment model (see "provision" as deploy, "simulated volumes may be created in order to simulate evaluate the effects of adding real volumes on the performance of system… once the tested script(s) are… executed… with the simulated volume(s), the scripts may be deployed… with real volumes" in col. 9, lines 40-53)… and one or more of storage device characteristics comprising annualized failure rate (AFR), mean time before failure (MTBF), cache information, capacity (see "capacity" as "volume size", "providing the parameters of the simulated volume to be created (e.g., simulated volume size" in col. 7, lines 41-44), data transfer speed, and power requirements.
While Bitar discloses file system model as "simulated volume", Bitar fails to disclose file system models and each corresponding file system having the particular value for the one or more parameters.
Hall discloses file system models (see "file system models" as "models of common storage systems… Filesystem", "[0019]… models of common storage systems, such as n-replicated (e.g., RAID-1 and… HDFS)) and erasure coded designs (e.g., RAID-6 and… QFS") and each corresponding file system having the particular value for the one or more parameters (see "[0029]… indication of (p,s) for a storage system refers to its strength… byte capacity Cb of a storage system containing d total drives and strength (p,s) is given by Cb =dBp/(p+s), where B is the size of a single drive in bytes… file capacity can be defined as Cf=Cb/sf, where sf is the fixed file size… [0031]… HDFS's triple replication has strength (1,2)… RAID 1's mirroring has strength (1,1)… QFS's… strength is (6,3) … RAID 6 can have (p,2) for different values of p").
While Bitar and Hall disclose file system performance characteristics, Bitar and Hall fail to disclose include one or more of MTDL, protection level, recovery impact, or number of nodes.
Carpenter discloses include one or more of MTDL, protection level (see "performance metrics, such as… protection level requirements" in col. 29, lines 45-49), recovery impact, or number of nodes.
As to claims 9-20 these claims recite a network computer and a processor readable storage media for performing the process of claims 1-8. Bitar discloses "a device, system and, method of a storage controller" (see col. 1, lines 7-9) for performing a process that teaches claims 1-8. Therefore, claims 9-20 are rejected for the same reasons given above.

Response to Arguments 

‘… amended Claim 1 now discloses generating file system models based on defined characteristics and information for core components physically associated with providing storage for a file system and parameters for portions of the file system …’

Examiner's response: Applicant’s arguments with respect to the independent claim 1 have been fully considered, but they are not persuasive. Claim 1 now contains "… one or more defined characteristics and information for one or more core components physically associated with providing storage for a file system and one or more parameters of one or more portions of the file system…". Applicant argues that the prior art disclosures in the previous rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. 
As to the "defined characteristics", "defined characteristics" are not expressly defined or elaborated in the Application description. Therefore, Examiner interpreted "defined characteristics" according to any use of the term in the art, since only examples of "defined characteristics" and "determined performance characteristics" are given in the specification. As to the "core components", Examiner interpreted "core components" according to any use of the term in the art, since only examples of "core components" are given in the specification. 
Bitar discloses generating a plurality of (see file system model as "simulated volume", "defined characteristics" as "simulated volume file... or the like", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g.... simulated volume file... or the like" in col. 7, lines 40-44; "defined characteristics" as "properties of a real volume being simulated", "latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined... by the simulated volume configurator 122, for example, based on properties of a real volume being simulated by the simulated volume" in col. 8, lines 60-66 – see Claim Interpretation above) and information for one or more core components physically associated with providing storage for a file system and one or more parameters of one or more portions of the file system (see file system model as "simulated volume", "core components" as "simulated volume size" – see Claim Interpretation above, "parameters of a portion of a file system" as "simulated volume cluster size", "define or create a simulated volume, by providing the parameters of the simulated volume to be created (e.g. simulated volume size... simulated volume cluster size" in col. 7, lines 40-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimberly Keeton, U.S. Patent 7467333, discloses "storage faults may be simulated… including without limitation: a) performance faults: slowdowns or high variability in satisfying requests, to simulate failures of certain hardware components or heavy load on the storage device; b) request faults: unsuccessful completion of storage requests, to simulate failure or inaccessibility of hardware components, incorrect operation of software components, security failures (e.g., access permission failures), etc.; and c) incorrect results: incorrect data is returned to simulate data loss or corruption (e.g., due to silent data corruption or bit rot)" (see col. 11, lines 48-60).
Douglas M. Barlett, U.S. Patent 10540662, discloses "adjusting the model of performance including a schedule for each of the collection and the analyzing, and a maximum number of nodes of the file system" (see col. 10, lines 3-5).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		3/15/22Primary Examiner, Art Unit 2146